       Case 2:19-cv-03799-JJT Document 40 Filed 09/21/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Claude Ranger, III,                              No. CV-19-03799-PHX-JJT (ESW)
10                 Petitioner,                        ORDER
11   v.
12   Charles L. Ryan, et al.,
13                 Respondents.
14
15          United States Magistrate Judge Eileen S. Willett submitted a Report and
16   Recommendation (“R&R”) (Doc. 28) recommending that the Court dismiss as untimely
17   Petitioner Claude Ranger III’s First Amended Petition Under 28 U.S.C. §2254 for a Writ
18   of Habeas Corpus (Doc. 20). Petitioner timely filed Objections to the R&R (Docs. 33, 35,
19   37), and Respondents filed a Response thereto (Doc. 36). The Court will adopt in whole
20   Judge Willett’s R&R, overrule the Objection, and dismiss as untimely the First Amended
21   Petition.
22          In her concise but thorough R&R, Judge Willett correctly analyzed the limitations
23   and timeliness issue before the Court. Petitioner’s Arizona State convictions became final
24   on February 24, 2016. Statutory tolling immediately applied because he had earlier filed
25   an application for PCR review in the state court which had not yet been dispositioned and
26   therefore was pending as of that date. But when the state court dismissed that PCR
27   proceeding on November 17, 2016, and Petitioner did not seek further review, AEDPA’s
28   one-year limitations period began to run. Judge Willett correctly applied the law to
       Case 2:19-cv-03799-JJT Document 40 Filed 09/21/20 Page 2 of 2



 1   conclude that Petitioner’s successively filed PCR papers did not toll that limitations period
 2   again because they were untimely, and found to be so by the state court. The AEDPA
 3   limitations period therefore ran uninterrupted for a year and expired on November 17,
 4   2017, and it was thereafter too late to file a Section 2254 Petition absent equitable tolling
 5   or Schlupp claim, neither of which issues Petitioner raised. Petitioner did attempt to file for
 6   state PCR review proceedings twice more, in January 2018 and April 2019, but both
 7   attempts were too late, as the limitation period already had run. The Petition ultimately
 8   filed on April 28, 2019, then, was over 17 months untimely and without excuse.
 9          In his Objection, Petitioner raises several arguments, all of which go solely to the
10   merits of his claims. None address the procedural requirement of timeliness or the associate
11   issues of tolling or Schlupp excuse from timeliness, which he must overcome before the
12   Court can ever reach his merits arguments. Thus, the Court never reaches the merits
13   arguments.
14          IT IS ORDERED adopting the R&R (Doc. 28) in whole and overruling Petitioner’s
15   Objections (Docs. 33, 35, 37.)
16          IT IS FURTHER ORDERED dismissing with prejudice, as untimely, the First
17   Amended Petition Under 28 U.S.C. §2254 for a Writ of Habeas Corpus (Doc. 20).
18          IT IS FURTHER ORDERED denying a certificate of Appealability and leave to
19   proceed in forma pauperis. Dismissal of the First Amended Petition is justified by a plain
20   procedural bar.
21          Dated this 21st day of September, 2020.
22
23                                           Honorable John J. Tuchi
                                             United States District Judge
24
25
26
27
28


                                                  -2-
